Citation Nr: 0311667	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-10 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left lower 
extremity disability.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from March 1958 to May 
1977.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was previously before the Board.  In March 2001, 
the Board issued a decision holding that the evidence did not 
support an initial compensable evaluation for hepatitis.  The 
Board further remanded claims for service connection for a 
left lower extremity disorder and an initial compensable 
evaluation for bilateral hearing loss to the RO for 
development, including notification of and compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), discussed 
below, and further examination.  A review of the record finds 
that the RO complied with the terms of the Remand.

In the March 2001 decision/remand, the Board clarified the 
veteran's claim for service connection for a left lower 
extremity disorder to involve the left knee, but not the left 
heel, based on the fact that the veteran did not specifically 
discuss his intention to perfect his appeal as to the issue 
of service connection for a left heel disability in his July 
1998 VA Form 9.  The case is now again before the Board for 
appellate review.  In this regard, the Board will not discuss 
the issue of service connection for a left heel disability in 
this decision, despite continuing to discuss the issue as one 
involving service connection for a the left lower extremity 
disorder.

The Board notes that private medical records reflect the 
veteran has complained of dizziness.  In his VA examination 
in September 2001, the VA examiner referred him to the ear, 
nose, and throat department for evaluation and treatment for 
this manifestation.  The veteran is service-connected for 
bilateral tinnitus.  A claim for dizziness as a manifestation 
of vertigo or another condition is therefore referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a left lower 
extremity disability that is etiologically related to his 
active service.

2.  The service connected bilateral hearing loss is 
productive of Level I hearing loss in the right ear and Level 
I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Service connection for a left lower extremity disorder is 
not established.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 and 3.303 
(2002).

2.  The criteria for an initial compensable disability 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (effective prior to 
June 10, 1999); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the March 2001 Board remand, a 
letter from the RO dated in June 2001, and by the June 1998 
statement of the case and subsequent supplemental statements 
of the case.  In particular, the August 2002 supplemental 
statement of the case summarized the evidence received, 
provided notice of regulations changed as a result of VCAA, 
the changed regulations governing the evaluation of hearing 
loss, and notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  In February 1999 and December 2002, the veteran 
informed the RO that he had no further information to send in 
support of his claim.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO obtained copies of all identified treatment 
records, and VA examinations.  Moreover, the Board notes that 
the case was remanded for further development, including 
obtaining private and VA medical records, and proffering the 
veteran further examination.  A review of the record reveals 
that this development has been accomplished.  In June 2001, 
the RO sent the veteran a letter requesting he identify any 
additional evidence.  In September 2001, he underwent further 
examination.  The RO obtained VA treatment records dated from 
May 1998 to March 2002.  In August 2002, the RO sent the 
veteran a supplemental statement of the case summarizing 
changes in regulations as a result of the VCAA, changes in 
the regulations governing the evaluation of hearing loss, and 
informing the veteran of the evidence considered in arriving 
at its decision.  The letter indicated what types of evidence 
the RO had received, and what types of evidence it could 
assist the veteran in obtaining.  In December 2002, the 
veteran responded, indicating that he had no further argument 
or evidence for the RO to consider.  Notwithstanding, the 
veteran has identified other sources of private medical 
evidence relevant to a another, separate claim pending at the 
RO.  This evidence, as well as all evidence the veteran 
identified when he submitted his original claims to the RO, 
has been obtained and has been considered as part of the 
record in evaluating his present claims.  The veteran has not 
noted that any other evidence or information has yet to be 
obtained.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Entitlement to Service Connection for Left Lower Extremity 
Disability

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently manifested 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, regulations provide that certain chronic 
diseases will be considered to have been incurred in service 
if manifested to a degree of 10 percent or more within one 
year from the date of separation from active service, where 
the veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (2002).  Arthritis is among the chronic diseases for 
which the presumption is granted.  38 C.F.R. § 3.309(a) 
(2002).

In this case, the veteran claims that his currently 
manifested left lower extremity, to include a condition 
manifested by swelling and pain in the left leg, arthritis of 
the left knee, or gout, is the result of his active service.

Service medical records reflect complaints of pain in the 
left lower leg during active service, with treatment for 
cellulitis v. thrombophlebitis, and cellulitis v. acute 
arthritis in February 1974.  The left lower leg was observed 
to be acutely inflamed and painful with a small amount of 
left knee effusion.  The veteran could recall no incident of 
trauma or injury.  The veteran was admitted and treated with 
antibiotics.  The condition was noted to resolve.  Later in 
the same year, he again presented with pain in the left lower 
leg, but no swelling was observed.  The physician diagnosed 
tendonitis v. arthritis in the left knee.  In February 1977, 
he presented with complaints of pain in the left shin and 
calf.  The physician noted the history of previous complaints 
and indicated that no definite diagnosis was ever made.  
Objective observation found mild tenderness at the anterior 
compartment muscle group, otherwise normal.  Pulses were full 
and equal bilaterally, and sensory system was intact.  
Further consultation by the orthopedic clinic found the left 
leg to be within normal limits.  Results of X-rays taken 
reflected the left leg was within normal limits.  The 
examiner recorded an impression of chronic anterior tibial 
(illegible), prescribed conservative treatment, such as local 
heat and soft-soled shoes, and found the veteran fit for 
duty.  His report of physical examination at discharge, dated 
in April 1977, reflects no abnormalities, defects, diagnoses 
or other findings concerning his left lower extremity.

Thereafter, the next most recent medical evidence in the 
claims file is dated in 1990, when private treatment records 
reflect complaints of and treatment for left foot and heel 
pain as early as 1990.  In particular, the veteran was found 
to have a left ankle sprain in October 1990 and thereafter, 
complained of left heel pain, particularly on standing.  
X-rays taken in August 1991 reflect a small spur on the left 
heel.  He was subsequently treated with injections and, 
according to an undated entry, the pain resolved.  In 
September 1996, the records note, the veteran presented with 
complaints of a painful left great toe, which was diagnosed 
as probable gout.  These records further show that he was 
found to evidence no left lower extremity pathology at a 
physical conducted in November 1995.  In August 1998, results 
of X-rays taken of his knees showed very minimal joint space 
narrowing of the medial compartment of both knees, but no 
other abnormalities.  A note presumably written by the 
physician indicates the presence of mild degenerative 
disease.  There is nothing further.

VA treatment records from May 1998 to March 2002 reflect no 
complaints of or treatment for a left lower leg disability.

The veteran underwent VA examination in February 1998 and, 
again, in September 2001 pursuant to the Board's March 2001 
Remand.

The February 1998 report reflects complaints of intermittent 
pain since the veteran's difficulties on active service.  The 
examiner found range of left knee joint motion to measure 
zero to 130 degrees without cracking, crepitus, or 
instability.  His gait was normal.  The examiner diagnosed 
left knee pain, more likely than not due to mild 
osteoarthritis.  However, the results of X-rays, not 
available at the time of the examination, showed anatomic 
alignment and normal bony mineralization of the left knee, 
for the veteran's age, absent findings of acute fracture or 
dislocation.  Concerning the left heel, the examiner 
diagnosed left heel pain, more likely than not due to a left 
heel spur.

In September 2001, the veteran underwent further examination, 
pursuant to the Board's request for further development.  The 
Board requested that the RO provide an opinion as to the 
etiology of any manifested left lower leg pathology.  A 
review of the examination report shows that the veteran 
reported complaints of pain over the left knee and extending 
half-way down the tibia, weakness, but no stiffness or giving 
way, or episodes of dislocation or subluxation.  He could not 
recall any specific injury, and he had not had surgery for 
his left knee.

The examiner recorded objective observations of full range of 
motion, from zero to 140 degrees without instability, joint 
line tenderness, guarding, effusion, unusual callosities, or 
unusual weightbearing patterns on the veteran's feet.  All 
other findings were within normal limits, and the results of 
X-rays were also reported as being within normal limits.  The 
examiner did not diagnose a left knee or left lower extremity 
disability.

In discussing the etiology of the veteran's current 
manifestations of pain, the examiner noted that he had 
carefully reviewed the claims file, including the service 
medical records documenting inservice treatment for the left 
lower extremity conditions.  After noting that the veteran 
had a history of unusual left lower leg symptoms since 1974, 
the examiner stated, in pertinent part:

[The veteran] has had various diagnoses 
throughout the years, as nobody has been 
able to really pin a particular diagnosis 
on him.  The most likely thing that I can 
see from his first episode was probably a 
bout of cellulitis, as he, indeed, did 
get markedly better with treatment with 
antibiotics.  There was some concern 
about having some sort of 
thrombophlebitis on other visits.  There 
was even a question raised about 
potentially gout at one point.  There had 
also been questions raised and diagnoses 
given of tendonitis in various tendons 
around the leg.  I do not see any 
evidence radiographically or on his 
physical examination to support a 
diagnosis of osteoarthritis of his knee, 
otherwise known as degenerative joint 
disease.

The comments in his notes from February 
and November 1974 were comments more 
along the lines of a range of potential 
differential diagnoses rather than a 
specific diagnosis.  In addition, 
arthritis is a fairly general term and 
could be used as a shorthand to means 
(sic) infectious arthritis, or even 
rheumatoid or inflammatory arthritis.  
Looking through his records, I do not see 
that there is any strong evidence that he 
had arthritis versus any of the other 
potential diagnoses on his differential 
diagnosis.  Currently, his physical 
examination is completely normal.  

The examiner concluded:

Based on the evidence that I have 
collected and the physical examination, I 
think it is unlikely that the symptoms 
that occur about once per year are 
related to any injury or episode that he 
had while he was in the service.

As noted, above, the Board determined in its March 2001 
decision and remand that the veteran had not perfected his 
appeal as to the issue of service connection for a left heel 
condition.  The Board will not therefore consider this issue 
in the present decision.

Concerning a left lower extremity disability, including a 
left knee disability, the Board notes that the record does 
not present a diagnosis of a left lower leg disability.  
Diagnoses in the private medical records of probable gout 
were not confirmed.  Rather, results of X-rays taken in 1998 
reflect findings of minimal joint space narrowing in the 
medial compartment, bilaterally, but no other abnormality.  
The physician apparently noted the presence of mild 
degenerative disease, but this diagnosis is not reflected in 
treatment records.  Moreover, the more recent VA X-ray 
findings dated in September 2001 were interpreted to be 
within normal limits.  The Board finds the September 2001 VA 
examiner's finding that the veteran does not exhibit 
degenerative arthritis more probative for two reasons.  
First, the examination and clinical findings are the more 
recent.  Second, the examiner's conclusions are informed by a 
thorough review of the medical record, including the 
veteran's service medical records, and by a specific 
discussion of whether or not arthritis, or degenerative joint 
disease, is, in fact, present.

Private and VA treatment records are absent any other 
diagnosis or identified pathology for a left lower leg 
disability.  In addition, the February 1998 VA examination 
report diagnosis of pain likely due to osteoarthritis is 
problematic for two reasons.  First, pain, alone, without an 
underlying diagnosis or pathology, cannot in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Second, as noted above, the diagnosis of 
osteoarthritis, or degenerative joint disease, was not 
confirmed by the X-rays requested by the examiner.

Finally, the September 2001 VA examination report-after 
careful review of the history of the veteran's left lower leg 
condition-finds that the left knee and left lower extremity 
are within normal limits.

The record therefore does not demonstrate that the veteran 
has a left lower extremity disability, or that the veteran 
was diagnosed with arthritis within the one year presumptive 
period following his discharge from active service.

Notwithstanding, even if there is a diagnosed left lower leg 
disability, however, the veteran's claim must fail as he has 
not proffered any competent medical evidence of a nexus 
between any such currently diagnosed left lower extremity 
condition and any injury or disease sustained during active 
service.  Rather, the examiner opined, specifically, in the 
September 2001 report that it is unlikely any of the symptoms 
the veteran now exhibits in his left lower extremity are 
related to his active service.

After careful consideration of the medical evidence, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a left lower extremity 
disability.

The veteran has presented his own statements concerning 
existence and etiology of his left lower extremity condition.  
However, the evidence of record does not show that he is a 
medical professional, with the training and expertise to 
provide a competent opinion regarding the existence and 
etiology of any left lower extremity disability and its 
relationship to his active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As the preponderance of the evidence is against finding that 
the veteran manifested a left lower extremity disability that 
is etiologically related to his active service, including 
arthritis manifested to the appropriate degree within the 
one-year presumptive period following his discharge from 
active service, service-connection for a left lower extremity 
disability cannot be granted.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102 and 3.303.


Entitlement to a Higher Evaluation for Bilateral Hearing Loss

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Rating Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.

Based on private medical records and a VA examination report 
dated in February 1998, the RO in April 1998 granted service 
connection for right ear hearing loss and assigned a 
noncompensable evaluation.  Service connection for left ear 
hearing loss was granted in an April 1999 rating decision, 
and the disability, thereafter described as bilateral hearing 
loss, was assigned a noncompensable evaluation.  This 
evaluation has been confirmed and continued to the present.

The current noncompensable evaluation for bilateral hearing 
loss was assigned under Diagnostic Code 6100.  During the 
pendency of the veteran's appeal, the rating criteria under 
which diseases of the ear and other sense organs are 
evaluated have been amended, effective June 10, 1999.  64 
Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).  The evidence will be applied to the rating criteria 
that are most favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

The current version of the Rating Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
change to the method of determining the percentage evaluation 
for hearing impairment.  Tables VI, VIa and VII remain the 
same.  The amendments include reorganizing sections 4.85 and 
4.86 for the sake of clarity.  The amended regulations 
provide for two new provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under section 4.85, because the speech 
discrimination test may not reflect the severity of 
communicative functioning these veterans experience.  Id.

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000, Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  64 Fed. Reg. 25202-
10 (May 11, 1999) (effective June 10, 1999).  The veteran is 
not entitled to consideration under the amended 38 C.F.R. 
§ 4.86, however, because he does not meet the required 
criteria.

The veteran underwent VA audiology examination in February 
1998.  These results, in pure tone thresholds, are as 
follows:




HERTZ

1000
2000
3000
4000
RIGHT
10
20
35
40
LEFT
10
30
30
35

These findings reflect an average pure tone threshold of 26 
decibels in the right ear and 26 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The veteran was diagnosed with mild to moderate-severe high 
frequency sensorineural hearing loss bilaterally with 
excellent bilateral speech discrimination.  There was no 
acoustic reflex decay, and the examiner found no ear or 
hearing problem that required medical follow-up.

The September 2001 VA audiology evaluation reveals the 
following pure tone thresholds in decibels:


HERTZ

1000
2000
3000
4000
RIGHT
10
25
40
45
LEFT
20
20
30
40

These findings reflect an average pure tone threshold of 30 
decibels in the right ear and 28 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
examiner diagnosed mild to moderate-severe high frequency 
sensorineural hearing loss bilaterally, with very good to 
excellent speech discrimination.  Contralateral and 
ipsilateral acoustic reflexes were without decay on the right 
but could not be read on the left, perhaps secondary to 
highly compliant response.  The examiner noted no other ear 
or hearing problems requiring medical follow-up were found, 
but did refer the veteran for further examination for 
complaints of dizziness.

Private medical records reflect complaints of and treatment 
for dizziness, bilateral ear pain, a sense of itching, and 
tinnitus, bilaterally.  The record reflects that the veteran 
is service connected for bilateral tinnitus, which is 
evaluated as 10 percent disabling.  In addition, as noted 
above, in the Introduction, the Board has referred the 
complaints and findings of dizziness to the RO for 
appropriate action.  The records further reflect that he was 
diagnosed with no other ear disease or disability, despite 
these complaints.  The Board will not, therefore, consider 
these other symptoms in evaluating the veteran's service-
connected bilateral hearing disability at this time.  VA 
treatment records show no complaints of or treatment for 
hearing loss or other ear problems.

Based on the above-listed findings, the interpretation-under 
either the old or the new regulations-of the medical 
evidence of record are as follows:  hearing loss at Level I 
for both right and left ears in February 1998, and hearing 
loss at Level I for both right and left ears in September 
2001.  This is considered noncompensable under the criteria 
under both the old and the new criteria.  See Diagnostic Code 
6100.

The Board has considered whether "staged ratings" are 
appropriate, pursuant to the U.S. Court of Appeals for 
Veterans Claims holding in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board finds that the evidence does 
not establish that the veteran's bilateral hearing loss met 
the criteria for a compensable evaluation at any time from 
the grant of initial service connection to the present.

The veteran has indicated that he suffers from severe hearing 
impairment.  Although the veteran is competent to claim that 
his disability is worse than has been evaluated, the February 
1998 and September 2001 audiometric examination reports are 
far more probative of the degree of his impairment that his 
own lay opinion.  Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  The "assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann at 
349.  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Therefore, the audiometric findings do not support the 
assignment of an initial compensable disability evaluation 
under 38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (1997-2002), under either the old or the 
new criteria.  In addition, the Board notes that the 
evaluations derived from the Rating Schedule are intended to 
make allowance for improvement by hearing aids.  Therefore, a 
preponderance of the evidence is against the assignment of a 
compensable disability evaluation for the veteran's bilateral 
hearing loss.


ORDER

Service connection for a left lower extremity disability, 
including the left knee and left lower leg, is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

